Case 1:20-cv-00130-JB-SCY Document 13 Filed 04/20/20 Page 1 of 5 PageID #: 51



                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

QUINN A. RANSOM,

               Petitioner,

vs.                                                                     No. CIV 20-0130 JB/SCY

GARY MARICEL and the
ATTORNEY GENERAL FOR
THE STATE OF NEW MEXICO,

               Respondents.

                          MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Quinn A. Ransom’s Petition for Writ of

Habeas Corpus Under 28 U.S.C. § 2254, filed February 13, 2020 (Doc. 1)(“Petition”). Petitioner

Quinn A. Ransom challenges his state burglary convictions based on speedy trial violations and

ineffective assistance of counsel. Ransom is no longer in custody and has not shown cause why

the Petition is not moot. Having reviewed applicable law and the record, the Court will dismiss

the case without prejudice for failure to prosecute.

                     FACTUAL AND PROCEDURAL BACKGROUND

       Ransom filed this habeas proceeding on February 13, 2020. See Petition at 1. At the

time, he was incarcerated at the Northeast New Mexico Correctional Facility (“NNMCF”) in

Clayton, New Mexico. See Petition at 1. The Petition challenges the following state criminal

convictions: (i) two counts of automobile burglary in violation of N.M Stat. Ann. § 30-16-03(b);

(ii) one count of attempted automobile burglary in violation of N.M. Stat. Ann. § 30-16-03(b);

and (iii) one count of possession of burglary tools in violation of N.M. Stat. Ann. § 30-16-05. See

Petition ¶ 5, at 1. A jury convicted Ransom of those charges on or about April 14, 2016. See
Case 1:20-cv-00130-JB-SCY Document 13 Filed 04/20/20 Page 2 of 5 PageID #: 52



Petition ¶ 2, at 1-2. The Petition alleges his state custody is unconstitutional, because he did not

receive a speedy trial; trial counsel was ineffective; and trial counsel had a conflict. See Petition

¶ 12, at 5-6, 7-9.

        The Court referred the matter to the Honorable Steven C. Yarbrough, United States

Magistrate Judge for the United States District Court for the District of New Mexico, to make

proposed findings and a recommended disposition and to enter non-dispositive orders. See Order

of Reference Relating to Prisoner Cases, filed February 14, 2020 (Doc. 2)(“Order Referring

Case”). The Clerk’s Office mailed a copy of the Order Referring Case to Ransom at NNMCF,

but NNMCF returned the mailing as undeliverable with the notation “Return to Sender; No Longer

UKA.” See Docket Text: Mail Returned As Undeliverable, filed February 24, 2020 (Doc. 3).

On February 27, 2020, Magistrate Judge Yarbrough entered an Order to Cure Deficiencies (Doc.

4)(“ Cure Order”). The Cure Order directed Ransom to update his address and either prepay the

$5.00 filing fee or, alternatively, submit an application to proceed in forma pauperis. See Cure

Order at 1. Ransom timely complied with both directives. On March 11, 2020, he prepaid the

$5.00 habeas fee and filed a Notice of Petitioner’s Change of Address (Doc. 10)(“Notice”). The

Notice states: “This motion is to alert the Court of Petitioner[’s] change of address to address; 6231

Gibson Blvd. SE apt # 229[,] Albuquerque, NM 87108. Petitioner was released from Clayton[’]s

Detention Facility [on] February 17, 2020.” Notice at 1.

         The Notice plainly indicates that Ransom is no longer “in custody,” and thus it appears

that relief may be unavailable under 28 U.S.C. § 2254. See 28 U.S.C. § 2254(a). Accordingly,

on March 16, 2020, Magistrate Judge Yarbrough entered an Order to Show Cause, (Doc.

11)(“Show Cause Order”). Magistrate Judge Yarbrough ordered Ransom to show cause, if any,


                                                -2-
Case 1:20-cv-00130-JB-SCY Document 13 Filed 04/20/20 Page 3 of 5 PageID #: 53



why the Court should not dismiss his habeas proceeding. See Show Cause Order at 2. The Order

warned that, if “Ransom concedes the point or otherwise fails to show-cause, the Court will dismiss

the petition without further notice.” Show Cause Order at 2. The show-cause deadline was April

15, 2020. Ransom did not file a response as Magistrate Judge Yarbrough directed.

                                            ANALYSIS

       Rule 41(b) of the Federal Rules of Civil Procedure authorizes the involuntary dismissal of

an action “[i]f the plaintiff fails to prosecute or to comply with the [Federal Rules of Civil

Procedure] or a court order.” Fed. R. Civ. P. 41(b). See AdvantEdge Bus. Grp. v. Thomas E.

Mestmaker & Assocs., Inc., 552 F.3d 1233, 1236 (10th Cir. 2009)(“A district court undoubtedly

has discretion to sanction a party for failing to prosecute or defend a case, or for failing to comply

with local or federal procedural rules.”)(internal citation omitted). As the United States Court of

Appeals for the Tenth Circuit has explained, “the need to prosecute one’s claim (or face dismissal)

is a fundamental precept of modern litigation . . . .” Rogers v. Andrus Transp. Services, 502 F.3d

1147, 1152 (10th Cir. 2007). “Although the language of Rule 41(b) requires that the defendant

file a motion to dismiss, the Rule has long been interpreted to permit courts to dismiss actions sua

sponte for a plaintiff’s failure to prosecute or comply with the rules of civil procedure or court[s’]

orders.” Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003).

       “Dismissals pursuant to Rule 41(b) may be made with or without prejudice.” Davis v.

Miller, 571 F.3d 1058, 1061 (10th Cir. 2009). If dismissal is made without prejudice, “a district

court may, without abusing its discretion, enter such an order without attention to any particular

procedures.” Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe Cty. Justice Ctr., 492 F.3d

1158, 1162 (10th Cir. 2016).       Because “[d]ismissing a case with prejudice, however, is a


                                                -3-
Case 1:20-cv-00130-JB-SCY Document 13 Filed 04/20/20 Page 4 of 5 PageID #: 54



significantly harsher remedy -- the death penalty of pleading punishments -- [the Tenth Circuit

has] held that, for a district court to exercise soundly its discretion in imposing such a result, it

must first consider certain criteria.” Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe Cty.

Justice Ctr., 492 F.3d at 1162. Those criteria include: (i) the degree of actual prejudice to the

defendant; (ii) the amount of interference with the judicial process; (iii) the litigant’s culpability;

(iv) whether the court warned the party in advance that dismissal of the action would be a likely

sanction for noncompliance; (v) and lesser sanctions’ efficacy. See Nasious v. Two Unknown

B.I.C.E. Agents, at Arapahoe Cty. Justice Ctr., 492 F.3d at 1162.

       Here, Ransom is no longer in custody, and he has failed to show cause why the Court

should not dismiss this case. Thus, the Court will dismiss this case pursuant to rule 41(b) for

failure to prosecute. See Olsen v. Mapes, 333 F.3d at 1204. The dismissal will be without

prejudice, after considering the factors in Nasious v. Two Unknown B.I.C.E. Agents, at Arapahoe

County Justice Center.

       IT IS ORDERED that: (i) the Petition for a Writ of Habeas Corpus Under 28 U.S.C.

§ 2254, filed February 13, 2020 (Doc. 1), is dismissed without prejudice; and (ii) the Court will

enter a separate Final Judgment disposing of this civil case.




                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE




                                                 -4-
Case 1:20-cv-00130-JB-SCY Document 13 Filed 04/20/20 Page 5 of 5 PageID #: 55



Parties:

Quinn A. Ransom
Albuquerque, New Mexico

       Pro se petitioner




                                    -5-
